DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 07/14/2022.

Response to Arguments
Applicant’s arguments, filed on 07/14/2022, with respect to claim rejections under 35 USC 101, have been fully considered and are persuasive.  The rejections of claims 16-20 under 35 USC 101 have been withdrawn. 

Applicant’s arguments, filed on 07/14/2022, with respect to claim rejections under 35 USC 102, have been considered but are moot in view of a new ground of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US 2017/0273058 A1).
Consider claims 1, 10 and 16:
Agiwal discloses a method of indicating a spatial characteristic parameter set, performed by a user-side device (see Fig. 7B and paragraph 0095, where Agiwal describes a method of determining N best downlink transmit beams (DL TX beams), thus a spatial characteristic parameter set, performed by a user equipment (UE); see paragraphs 0043-0045, where Agiwal describes an implementation of the method using a computer and instructions stored in a non-transitory computer readable memory) and comprising: 
acquiring first indication information (see Fig. 3B and paragraphs 0064-0065, where Agiwal describes that the UE determines a scheduling period (SP)), 
wherein the first indication information is information of a resource location (see Fig. 18 and paragraph 0138, where Agiwal describes that the SP comprises a downlink control region which is placed in front of data regions in the SP of a downlink subframe, the downlink control region includes one or more Control Resource Set, thus the downlink control region is a resource) of a physical downlink control channel (PDCCH) (see paragraph 0049, where Agiwal describes that the downlink subframe is transmitted using physical downlink control channel (PDCCH)) associated with a control resource set (CORESET) (see paragraph 0138, where Agiwal describes that the downlink subframe comprises the downlink control region which includes one or more Control Resource Set), and 
the first indication information indirectly indicates a spatial characteristic parameter set scheduled to the user-side device (see paragraph 0138, where Agiwal describes that the PC comprises control resource set that can be mapped to one or more downlink TX beams among multiple downlink TX beams), and 
the spatial characteristic parameter set is one of a plurality of spatial characteristic parameter sets (see paragraph 0138, where Agiwal describes that the mapped downlink TX beams are downlink TX beams among multiple downlink TX beams scheduled for the UE) configured through a Radio Resource Control (RRC) signaling for the user-side device (see paragraph 0158, where Agiwal describes that the downlink TX beams are mapped to through a Radio Resource Control (RRC) signaling for the UE);
determining, according to the first indication information, the spatial characteristic parameter set scheduled to the user-side device (see paragraph 0138, where Agiwal describes that the UE maps the control resource set of the SP to the downlink TX beams).
Consider claims 2 and 11: 
Agiwal discloses the invention according to claims 1 and 10 above. Agiwal discloses: the spatial characteristic parameter set comprises at least one set element, the set element is a spatial characteristic parameter group, and the spatial characteristic parameter group comprises at least one spatial characteristic parameter (see paragraph 0138, where Agiwal describes that the mapped downlink TX beams are downlink TX beams among multiple downlink TX beams).
Consider claim 3: 
Agiwal discloses the method according to claim 2 above. Agiwal discloses there is an identical set element in different spatial characteristic parameter sets (see Fig. 18 and paragraph 0138, where Agiwal describes that the base station transmits downlink control information in downlink control region using one wide downlink TX beam).
Consider claims 4, 12 and 17: 
Agiwal discloses the invention according to claims 1, 10 and 16 above. Agiwal discloses: determining the first indication information according to a resource location of a received PDCCH (see Fig. 18 and paragraph 0138, where Agiwal describes that the UE receives the one or more control resource set in downlink control region 1800 at the beginning of the scheduling period (SP) in the downlink control signal; see paragraph 0049, where Agiwal describes that the downlink control signal can be transmitted using physical downlink control channel (PDCCH)); determining, according to mapping relationship between the resource location of the PDCCH and the spatial characteristic parameter set, the spatial characteristic parameter set scheduled to the user-side device (see paragraph 0138, where Agiwal describes that the UE maps each control resource set to one or more downlink TX beams).
Consider claims 5, 13 and 18: 
Agiwal discloses the invention according to claims 1, 10 and 16 above. Agiwal discloses: the resource location of the PDCCH comprises at least one of a location of a symbol or a location of the CORESET (see Fig. 18 and paragraph 0138, where Agiwal describes that the UE receives a downlink control signal which comprises one or more control resource set in downlink control region 1800).
Consider claim 6: 
Agiwal discloses the method according to claim 1 above. Agiwal discloses: the spatial characteristic parameter set scheduled to the user-side device indicated by the first indication information takes effect at a time instance when a specified condition is satisfied, or takes effect at a current time instance (see Fig. 3A and paragraph 0064, where Agiwal describes that the downlink TX beams will be used for transmission in each scheduling period (SP) which is a time slot).
Consider claim 7: 
Agiwal discloses the method according to claim 6 above. Agiwal discloses: the specified condition comprises transmitting response information related to the first indication information to a network-side device; or a predetermined time interval lapsing from receiving the first indication information (see paragraph 0054, where Agiwal describes that the user equipment (UE) sends feedback to the base station (BS) about the best downlink TX beam).
Consider claims 8, 14 and 19: 
Agiwal discloses the invention according to claims 1, 10 and 16 above. Agiwal discloses: a beam set scheduled to the user-side device and indicated by the first indication information is in effect in a current scheduling (see paragraphs 0137-0138, where Agiwal describes that the downlink TX beam is in a scheduling period in present disclosure).
Consider claims 9, 15 and 20: 
Agiwal discloses the invention according to claims 1, 10 and 16 above. Agiwal discloses: receiving spatial characteristic parameter indication information, wherein the spatial characteristic parameter indication information is used to directly indicate a spatial characteristic parameter scheduled to the user-side device in the spatial characteristic parameter set; determining, according to the spatial characteristic parameter indication information, the spatial characteristic parameter scheduled to the user-side device in the spatial characteristic parameter set (see Fig. 3A and paragraphs 0062-0064, where Agiwal describes that the base station (BS) broadcasts periodically beam scheduling information which includes downlink TX beams, the BS can indicate which TX beam(s) are used for transmission, the UE then uses the received beam scheduling information to monitor each SP of beam scheduling information period in which the downlink TX beam is used for downlink transmission).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631